Exhibit 10.43

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

THREE-YEAR PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

CFO ONE-TIME AWARD

 

 

Zimmer Biomet Holdings, Inc. (the “Company”) grants you this restricted stock
unit (“RSU”) award (“Award”) pursuant to the Company’s 2009 Stock Incentive Plan
(“Plan”).  Each RSU represents an unfunded, unsecured promise by the Company to
deliver one share of Common Stock (“Share”) to you, subject to the fulfillment
of the vesting requirements set forth in this agreement and in Annex A to this
agreement (collectively, the “Agreement”) and all other restrictions, terms and
conditions contained in this Agreement and in the Plan.  Except as may be
required by law, you are not required to make any payment (other than payments
for Tax-Related Items pursuant to Section 7 hereof) or provide any consideration
other than the satisfaction of the vesting requirements.  Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.

Important Notice.  If you do not wish to receive the RSUs and/or do not consent
and agree to the terms and conditions on which the RSUs are offered, as set
forth in this Agreement and the Plan, then you must reject the RSUs no later
than 60 days following the Grant Date specified in Section 1 hereof.  If you
reject the Award, any right to the underlying RSUs will be cancelled.  Your
failure to reject the Award within this 60-day period will constitute your
acceptance of the RSUs and your agreement with all terms and conditions of the
Award, as set forth in this Agreement and the Plan.

1.Grant Date  July 1, 2019 the “Grant Date”).

2.Number of RSUs Subject to this Award  The target number of RSUs subject to
this Award was communicated to you separately and is posted to your online
Zimmer Biomet long-term incentive plan account (administered as of the Grant
Date by Fidelity Stock Plan Services, LLC (“Fidelity”)).  

3.Vesting Schedule  No RSUs will be earned unless and until the Committee
determines the extent to which the performance criteria set forth in Annex A
have been met with respect to the three-year period beginning July 1, 2019 and
ending June 30, 2022 (the “Performance Period”).  As soon as practicable after
completion of the Performance Period, the Committee will determine whether and
the extent to which the performance criteria in Annex A have been satisfied and
the number of RSUs earned (“Earned RSUs”).  The date on which the Committee
makes its determination is referred to in this Agreement as the

“Determination Date”.  Except as otherwise set forth in Sections 6, 15 and 16
below, the Earned RSUs will become vested and nonforfeitable on the
Determination Date (the “Scheduled Vest Date”) provided that you have been
continuously employed by the Company or its Affiliates since the Grant
Date.  The period from the Grant Date until the Scheduled Vest Date is referred
to in this Agreement as the “Restriction Period”.

4.Stockholder Rights  You will have none of the rights of a holder of Common
Stock (including any voting rights, rights with respect to cash dividends paid
by the Company on its Common Stock or any other rights whatsoever) until the
Award is settled by the issuance of Shares to you.

5.Conversion of Earned RSUs and Issuance of Shares  Subject to the terms and
conditions of this Agreement and the Plan, the Company will issue and deliver
Shares to you within 60 days after the lapse of the Restriction Period for
Earned RSUs.  No fractional Shares will be issued under this Agreement.  The
Company will not be required to issue or deliver any Shares prior to (a) the
admission of such Shares to listing on any stock exchange on which the stock may
then be listed, (b) the completion of any registration or other qualification of
such Shares under any state or federal law or rulings or regulations of any
governmental regulatory body, or (c) the obtaining of any consent or approval or
other clearance from any governmental agency, which the Company shall, in its
sole discretion, determine to be necessary or advisable.  The Company reserves
the right to determine the manner in which the Shares are delivered to you,
including but not limited to delivery by direct registration with the Company’s
transfer agent.

6.Termination of Employment  

(a)For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of (i) the date, as determined by the Company, that you
are no longer actively employed by the Company or an Affiliate of the Company,
and in the case of an involuntary termination, such date shall not be extended
by any notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); or (ii) the date, as
determined by

CFO One-Time PRSU Award (July 2019) 1

--------------------------------------------------------------------------------

Exhibit 10.43



the Company, that your employer is no longer an Affiliate of the Company.

(b)(i) A transfer of your employment from the Company to an Affiliate, or vice
versa, or from one Affiliate to another, (ii) a leave of absence, duly
authorized in writing by the Company, for military service or sickness or for
any other purpose approved by the Company if the period of such leave does not
exceed ninety (90) days, and (iii) a leave of absence in excess of ninety (90)
days, duly authorized in writing by the Company, provided your right to
reemployment is guaranteed either by a statute or by contract, shall not be
deemed a termination of employment.  However, your failure to return to the
employ of the Company at the end of an approved leave of absence shall be deemed
a termination.  During a leave of absence as defined in (ii) or (iii), you will
be considered to have been continuously employed by the Company.

(c)Except as set forth below, if your Employment Termination Date occurs before
the Scheduled Vest Date, the entire Award as of your Employment Termination Date
shall be forfeited and immediately cancelled.

(d)If after you have been continuously employed by the Company or its Affiliates
for one year or more from the Grant Date, you terminate employment on account of
Retirement or death, all time-based restrictions imposed under this Award will
lapse as of your Employment Termination Date, but this Award will continue to be
subject to the satisfaction of the performance criteria set forth in Annex A;
the number of Earned RSUs, if any, as determined by the Committee, will vest and
become nonforfeitable on the Scheduled Vest Date (subject to any applicable
requirements described in the definition of “Retirement” in the Plan).

(e)In the event of your death prior to the delivery of Shares issuable pursuant
to Earned RSUs under this Agreement, such Shares shall be delivered to the duly
appointed legal representative of your estate or to the proper legatees or
distributees thereof, upon presentation of documentation satisfactory to the
Committee.

7.Responsibility for Taxes

(a)You acknowledge that, regardless of any action taken by the Company or, if
different, your actual employer (the “Employer”), the ultimate liability for all
income tax (including federal, state and local taxes), social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you or deemed by the
Company

or the Employer to be an appropriate charge to you even if legally applicable to
the Company or the Employer (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer.  You further acknowledge that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the Award, the vesting or settlement of the RSUs, the conversion of the
RSUs into Shares, the subsequent sale of any Shares acquired at vesting or the
receipt of any dividends; and (ii) do not commit to, and are under no obligation
to, structure the terms or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular result.  Further, if
you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company or the Employer (or former Employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, you
agree to pay, or make adequate arrangements satisfactory to the Company or to
the Employer (in their sole discretion) to satisfy all Tax-Related Items.  In
this regard and, if permissible under local law, you authorize the Company
and/or the Employer, at their discretion, to satisfy any applicable obligations
with respect to all Tax-Related Items in one or a combination of the following:
(i) requiring you to pay an amount necessary to pay the Tax-Related Items
directly to the Company (or the Employer) in the form of cash, check or other
cash equivalent; (ii) withholding such amount from wages or other cash
compensation payable to you by the Company and/or the Employer; (iii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization or such other
authorization, without further consent, as you may be required to provide to the
Company or Fidelity (or any other designated broker)); or (iv) withholding in
Shares to be issued upon settlement of the RSUs.  If you are a Section 16
officer of the Company under the Exchange Act (“Section 16 officer”) who is
primarily providing services in the U.S., withholding obligations for
Tax-Related Items shall be satisfied by the mandatory withholding in Shares.  If
you are a Section 16 officer who is primarily providing services outside the
U.S., any withholding in Shares to satisfy applicable withholding obligations
shall be determined by the Committee prior to the applicable withholding event.

CFO One-Time PRSU Award (July 2019) 2

--------------------------------------------------------------------------------

 

(c)Depending on the withholding method, the Company and /or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in your
jurisdiction, including maximum applicable rates, in which case you may receive
a refund of any over-withheld amount in cash (without any entitlement to the
Shares) or, if not refunded, you may seek a refund from the local tax
authorities.  You agree that the amount withheld may exceed your actual
liability.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the vested RSUs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.

(d)Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

8.Nature of Grant  In accepting the RSUs, you acknowledge, understand and agree
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, consistent with the Plan’s terms;

(b) the Award is exceptional, discretionary, voluntary and occasional and does
not create any contractual or other right to receive future awards of RSUs, or
benefits in lieu of RSUs even if RSUs have been awarded in the past;

(c) all decisions with respect to future RSU or other awards, if any, will be at
the sole discretion of the Company;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate of the Company and
shall not interfere with the ability of the Company, the Employer or any
Affiliate of the Company, as applicable to terminate your employment or service
relationship (if any);

(e) your participation in the Plan is voluntary;

(f) the Award, the Shares subject to the RSUs, and the income from and value of
same are not intended to replace any pension rights or compensation provided by
the Employer or required under applicable law;

(g) the Award and the Shares subject to the RSUs, and the income from and value
of same are not part of normal or expected compensation for purposes of
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement benefits or similar mandatory payments;

(h) the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;

(i) no claim or entitlement to compensation arises from forfeiture of RSUs
resulting from termination of your employment or other service relationship with
the Company or the Employer (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), or resulting from a breach or violation as described in Section 15 or
Section 16 below;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and

(k) the following provisions apply only if you are providing services outside
the United States: (i) the Award and the Shares subject to the RSUs are not part
of normal or expected compensation or salary for any purpose; (ii) neither the
Company, the Employer nor any other Affiliate of the Company shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

9.No Advice Regarding Grant  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the

CFO One-Time PRSU Award (July 2019)3

--------------------------------------------------------------------------------

 



Plan, or your acquisition or sale of the underlying Shares.  You should consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

10.Data Privacy  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU Award materials (“Data”) by and
among, as applicable, the Company, the Employer and any other Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal data
about you, including, but not limited to, your name, home address, telephone
number, email address, date of birth, social insurance, passport or other
identification number (e.g. resident registration number), salary, nationality,
job title, any Shares or directorships held in the Company, details of all RSUs
or any other stock-based awards, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.  

You understand that Data may be transferred to Fidelity or such other stock plan
service provider as may be selected by the Company to assist the Company with
the implementation, administration and management of the Plan.  You understand
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country may have different data privacy laws
and protections than your country.  You understand that if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States, you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without

cost, by contacting in writing your local human resources representative.  

Further, you understand that you are providing the consents herein on a purely
voluntary basis.  If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected.  The only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant RSUs or any other equity awards to you or
administer or maintain such awards.  Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the
Plan.  For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

Finally, upon the request of the Company or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future. You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.

11.Change in Control  Under certain circumstances, if your employment with the
Company or its Affiliates terminates during the three year period following a
Change in Control of the Company, this Award may be deemed vested.  Please refer
to the Plan for more information.

12.Changes in Capitalization  If prior to the expiration of the Restriction
Period changes occur in the outstanding Common Stock by reason of stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of Shares and the like, the number and class of Shares subject to
this Award will be appropriately adjusted by the Committee, whose determination
will be conclusive.  If as a result of any adjustment under this paragraph you
should become entitled to a fractional Share of stock, you will have the right
only to the adjusted number of full Shares and no payment or other adjustment
will be made with respect to the fractional Share so disregarded.

13.Notice  Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Award will be effective upon receipt
at the following address:  Zimmer Biomet Holdings, Inc., ATTN: Employee Stock
Services,

CFO One-Time PRSU Award (July 2019)4

--------------------------------------------------------------------------------

 



345 East Main Street, Post Office Box 708, Warsaw, Indiana  46581-0708, U.S.A.

14.No Additional Rights  Except as explicitly provided in this Agreement, this
Agreement will not confer any rights upon you, including any right with respect
to continuation of employment by the Company or any of its Affiliates or any
right to future awards under the Plan.  In no event shall the value, at any
time, of this Agreement, the Shares covered by this Agreement or any other
benefit provided under this Agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its Affiliates unless otherwise specifically
provided for in such plan.

15.Breach of Restrictive Covenants As a condition of receiving this Award, you
have entered into a non-disclosure, non-solicitation and/or non-competition
agreement with the Company or its Affiliates.  The Company may, at its
discretion, require execution of a restated non-disclosure, non-solicitation
and/or non-competition agreement as a condition of receiving the Award.  Should
you decline to sign such a restated agreement as required by the Company and,
therefore, forego receiving the Award, your most recently signed non-disclosure,
non-solicitation and/or non-competition agreement shall remain in full force and
effect.  You understand and agree that if you violate any provision of any such
agreement that remains in effect at the time of the violation, the Committee may
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the Award has previously vested, the Committee
may require you to return to the Company the Shares covered by the Award or any
cash proceeds you received upon the sale of such Shares.

16.Violation of Policies  Notwithstanding any other provisions of this
Agreement, you understand and agree that if you engage in conduct (which may
include a failure to act) in connection with, or that results in, a violation of
any of the Company’s policies, procedures or standards, a violation of the
Company’s Code of Business Conduct and Ethics, or that is deemed detrimental to
the business or reputation of the Company, the Committee may, in its discretion,
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the Award has previously vested, the Committee
may require you to return to the Company the Shares covered by the Award or any
cash proceeds you received upon the sale of such Shares.  The Committee may
exercise this discretion at any time that you are employed by the Company or any
Affiliate of the Company, and at any time during the

18-month period following the termination of your employment with the Company or
any Affiliate of the Company for any reason, including, without limitation, on
account of Retirement or death.  

17.Consent to Electronic Delivery  The Company may, in its sole discretion,
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

18.Code Section 409A Compliance To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.  The RSUs granted in this Award
are intended to be short-term deferrals exempt from Section 409A, but in the
event that any portion of this Award constitutes deferred compensation within
the meaning of Section 409A, then the issuance of Shares covered by an RSU award
shall conform to the Section 409A standards, including, without limitation, the
requirement that no payment on account of separation from service will be made
to any specified employee (within the meaning of Section 409A) until six months
after the separation from service occurs, and the prohibition against
acceleration of payment, which means that the Committee does not have the
authority to accelerate settlement of this Award in the event that any portion
of it constitutes deferred compensation within the meaning of Section 409A.  Any
provision of the Plan or this Agreement that would cause this Award to fail to
satisfy any applicable requirement of Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A.

19.Construction and Interpretation  The Board of Directors of the Company (the
“Board”) and the Committee shall have full authority and discretion, subject
only to the express terms of the Plan, to decide all matters relating to the
administration and interpretation of the Plan and this Agreement and all such
Board and Committee determinations shall be final, conclusive, and binding upon
you and all interested parties.  The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
as amended from time to time, which shall be controlling.  This Agreement and
the Plan contain the

CFO One-Time PRSU Award (July 2019)5

--------------------------------------------------------------------------------

 



entire understanding of the parties and this Agreement may not be modified or
amended except in writing duly signed by the parties.  You acknowledge that a
waiver by the Company of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by you or any other party to this Agreement.  The
various provisions of this Agreement are severable and in the event any
provision of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions of this
Agreement, and this Agreement shall be construed and enforced as if such illegal
or invalid provision had not been included.  This Agreement will be binding upon
and inure to the benefit of the successors, assigns, and heirs of the respective
parties.  

The validity and construction of this Agreement shall be governed by the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  For purposes of litigating any
dispute arising under this Agreement, the parties hereby submit and consent to
the jurisdiction of the State of Indiana, agree that such litigation shall be
conducted in the courts of Kosciusko County Indiana, or the federal courts for
the United States for the Northern District of Indiana, where this grant is made
and/or to be performed.

You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is proficient in English, so as to enable you to
understand the provisions of this Agreement and the Plan.  If you have received
this Agreement or any other document related to the Plan translated into a
language other than English and if meaning of the translated version is
different from the English version, the English version will control.

20.Insider Trading/Market Abuse Laws  Depending on your country, Fidelity’s
country or the country in which Shares are listed, you may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States; your country  or the country of the applicable
stock plan service provider, which may affect your ability to accept, acquire,
sell, attempt to sell or otherwise dispose of Shares, rights to Shares (e.g.,
RSUs) or rights linked to the value of Shares during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in applicable jurisdictions).  Local insider trading laws
and regulations may prohibit the cancellation or

amendment of orders you placed before you possessed inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party, including fellow employees (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
insider trading policy of the Company.  You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.

21.Foreign Asset/Account Reporting  Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
your country.  You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country.  You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should speak to your personal advisor on this matter.

22.Compliance with Laws and Regulations  Notwithstanding any other provisions of
this Agreement, you understand that the Company will not be obligated to issue
any Shares pursuant to the vesting of the RSUs if the issuance of such Shares
shall constitute a violation by you or the Company of any provision of law or
regulation of any governmental authority.  Any determination by the Company in
this regard shall be final, binding and conclusive.

23.Addendum  Your Award shall be subject to any special provisions set forth in
any Addendum to this Agreement for your country.  If you relocate to one of the
countries included in any such Addendum during the Restriction Period, the
special provisions for such country, if any, shall apply to you, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons.  The Addendum, if any,
constitutes part of this Agreement.

24.Imposition of Other Requirements  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to

CFO One-Time PRSU Award (July 2019)6

--------------------------------------------------------------------------------

 



require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

25.Recoupment  Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange

Commission adopted thereunder; (ii) similar rules under the laws of any other
jurisdiction; and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.

26.Acceptance  If you do not agree with the terms of this Agreement and the
Plan, you must reject the Award no later than 60 days following the Grant Date;
non-rejection of the Award will constitute your acceptance of the Award on the
terms on which they are offered, as set forth in this Agreement and the Plan.

 

ZIMMER BIOMET HOLDINGS, INC.

By:  [g0p4uy0vic0i000001.jpg]

     Chad F. Phipps

     Senior Vice President,

     General Counsel and Secretary

 

CFO One-Time PRSU Award (July 2019)7

--------------------------------------------------------------------------------

 

PERFORMANCE CRITERIA

 

The number of RSUs that may be earned with respect to the Award shall be
determined based upon Zimmer Biomet’s total shareholder return (“TSR”) for the
Performance Period relative to the S&P 500 Healthcare Index constituents.  The
number of Earned RSUs expressed as a percentage of the target number of RSUs
shall be determined by reference to the following payout matrix:

 

 

Relative Total Shareholder Return (TSR)

For the Three-Year Performance Period

July 1, 2019-June 30, 2022

•TSR measured against the S&P 500 Health Care Index constituents (constituents
as of July 1, 2019)

•Payout will be capped at target if Zimmer Biomet’s TSR is negative

•TSR calculation for Zimmer Biomet and S&P 500 Health Care Index constituents
uses a 20-consecutive-trading-day average at the beginning and end of the
performance period

 

Performance Level

Relative TSR  Percentile Rank

(S&P 500 Health Care Index)

Payout as a Percentage

of Target Award*

Stretch

__th Percentile

200%

 

__th Percentile

150%

Target

__th Percentile

100%

Threshold

__th Percentile

50%

Below Threshold

Below __th Percentile

0%

       ______________________

* Linear interpolations between specified percentages

 

CFO One-Time PRSU Award (July 2019) 8